FILED
                            NOT FOR PUBLICATION                              OCT 02 2013

                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS


                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 11-50491

               Plaintiff - Appellee,             D.C. No. 2:08-cr-01167-PSG

  v.

SHAUNTA TAYLOR, a.k.a. Capone,                   MEMORANDUM *

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                           Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Shaunta Taylor appeals from the district court’s judgment and challenges the

240-month sentence imposed following his guilty-plea conviction for conspiracy to

distribute and to possess with intent to distribute oxycodone, in violation of 21

U.S.C. §§ 841(a)(1), (b)(1)(C), and 846. We dismiss.

       The government argues that the appeal is barred by an appeal waiver in the



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
parties’ plea agreement. We review de novo. See United States v. Arias-Espinosa,

704 F.3d 616, 618 (9th Cir. 2012).

      Taylor argues that the appeal waiver should not be enforced because his

sentence is unconstitutional, and enforcement of the waiver would result in a

miscarriage of justice. We disagree because the record reflects that Taylor was

sentenced consistently with the requirements of due process. See United States v.

Vanderwerfhorst, 576 F.3d 929, 935-36 (9th Cir. 2009) (to establish due process

violation at sentencing, defendant must show that his sentence was “demonstrably”

based on information that lacked “some minimal indicium of reliability beyond

mere allegation”) (internal quotations omitted); United States v. Rigby, 896 F.2d

392, 394 (9th Cir. 1990) (no due process violation where “appellant was given full

opportunity to request a more definitive ruling and did not do so” and where

appellant “did not challenge the accuracy of any information in the report, only

inferences drawn from it”).

      Taylor also argues that the district court’s statements at sentencing vitiated

the waiver. The district court did not advise Taylor without qualification that he

had the right to appeal; thus, the waiver is enforceable. See Arias-Espinosa, 704

F.3d at 618-20.

      DISMISSED.




                                          2                                     11-50491